Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 1 of 19 PageID #: 8117




                 Exhibit C
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 2 of 19 PageID #: 8118

                        JENNIFER POWERS - 10/16/2018

     1

     2    UNITED STATES DISTRICT COURT

     3    EASTERN DISTRICT OF NEW YORK

     4    -----------------------------------x

     5    HILLARY LAWSON, KRISTINA HALLMAN,
          STEPHANIE CALDWELL, MOIRA HATHAWAY,
     6    MACEY SPEIGHT, ROSEMARIE PETERSON,
          and LAUREN FULLER,
     7
                                       Plaintiffs,
     8
          -against-                 Case No. 1:17-cv-06404
     9
          HOWARD RUBIN, JENNIFER POWERS,
    10    and the DOE COMPANY,

    11                                 Defendants.

    12    -----------------------------------x

    13                                 October 16, 2018
                                       10:07 a.m.
    14

    15           Videotaped Deposition of JENNIFER

    16    POWERS, taken by Plaintiffs, pursuant to

    17    Notice, at the offices of Balestriere

    18    Fariello, 225 Broadway, New York, New

    19    York, before ERIC J. FINZ, a Shorthand

    20    Reporter and Notary Public within and for

    21    the State of New York.

    22

    23

    24

    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 3 of 19 PageID #: 8119

                        JENNIFER POWERS - 10/16/2018                   Page 2

     1

     2    A P P E A R A N C E S:

     3    BALESTRIERE FARIELLO
          Attorneys for Plaintiffs
     4         225 Broadway
               New York, New York 10007
     5
          BY: JOHN G. BALESTRIERE, ESQ.
     6     john.balestriere@balestrierefariello.com
               BRIAN L. GROSSMAN, ESQ.
     7     brian.grossman@balestrierefariello.com

     8

     9    SCHLAM STONE & DOLAN LLP
          Attorneys for Jennifer Powers
    10         26 Broadway
               New York, New York 10004
    11
          BY:    DOUGLAS E. GROVER, ESQ.
    12           dgrover@schlamstone.com
                 JOLENE F. LaVIGNE-ALBERT, ESQ.
    13           jlavignealbert@schlamstone.com

    14

    15    DECHERT LLP
          Attorneys for Howard Rubin
    16         1095 Avenue of the Americas
               New York, New York 10036
    17
          BY:    EDWARD McDONALD, ESQ.
    18           (edward.mcdonald@dechert.com)

    19

    20    YIFAT V. SCHNUR ESQUIRE LLC
          Attorneys for Howard Rubin and Jennifer
    21    Powers
               22 Prescott Street
    22         Edison, New Jersey 08817

    23    BY:    YIFAT V. SCHNUR, ESQ.
                 (yifatschnur@gmail.com)
    24

    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 4 of 19 PageID #: 8120

                        JENNIFER POWERS - 10/16/2018                   Page 3

     1
     2    ALSO PRESENT:
     3           HOWARD RUBIN
     4           RUDOLFO DURAN, Videographer
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 5 of 19 PageID #: 8121

                        JENNIFER POWERS - 10/16/2018                   Page 4

     1
     2                  IT IS HEREBY STIPULATED AND
     3    AGREED by and between the attorneys for
     4    the respective parties herein that filing
     5    and sealing be and the same are hereby
     6    waived.
     7                  IT IS FURTHER STIPULATED AND
     8    AGREED that all objections, except as to
     9    the form of the question, shall be
    10    reserved to the time of the trial.
    11                  IT IS FURTHER STIPULATED AND
    12    AGREED that the within deposition may be
    13    signed and sworn to before any officer
    14    authorized to administer an oath with the
    15    same force and effect as if signed and
    16    sworn to before the Court.
    17
    18
    19
    20
    21
    22
    23
    24
    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 6 of 19 PageID #: 8122

                        JENNIFER POWERS - 10/16/2018                  Page 82

     1                      JENNIFER POWERS
     2           A.      To my knowledge.                                       11:17:51
     3           Q.      Do you know if Ms. Schnur                              11:17:52
     4    created any nondisclosure agreements?                                 11:17:54
     5           A.      No.                                                    11:17:57
     6           Q.      I'm sorry, I don't understand                          11:17:59
     7    your testimony.         She didn't or you don't                       11:18:03
     8    know if she did?                                                      11:18:05
     9           A.      Yifat did not.                                         11:18:06
    10           Q.      Who did?                                               11:18:07
    11           A.      A guy named                     .                      11:18:08
    12           Q.      Do you know when Mr.                                   11:18:11
    13    did that?                                                             11:18:13
    14           A.      I'm sorry, when?                                       11:18:13
    15           Q.      Do you know when Mr.                                   11:18:14
    16    or someone at his direction drafted the                               11:18:15
    17    nondisclosure agreements?                                             11:18:17
    18           A.      I believe it was 2014.           I'm                   11:18:18
    19    not sure.      But sometime in 2014.                                  11:18:23
    20           Q.      At that time Ms. Schnur wasn't                         11:18:26
    21    engaged by you and Mr. Rubin.              Correct?                   11:18:30
    22           A.      I didn't know Yifat then.            Or                11:18:34
    23    Howie didn't know her at that point.                                  11:18:36
    24           Q.      Was Mr.               ever your                        11:18:37
    25    counsel?                                                              11:18:39


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 7 of 19 PageID #: 8123

                        JENNIFER POWERS - 10/16/2018                  Page 98

     1                      JENNIFER POWERS
     2           A.      Yes.                                                   11:51:17
     3           Q.      Besides paying for flights and                         11:51:18
     4    besides making those kind of direct                                   11:51:23
     5    payments to the individuals, did you make                             11:51:25
     6    other payments to these individuals for                               11:51:29
     7    something else?                                                       11:51:30
     8           A.      No.                                                    11:51:32
     9           Q.      Did you ever make payments for                         11:51:33
    10    medical treatment or anything like that,                              11:51:34
    11    to the best of your recollection?                                     11:51:37
    12           A.      No.                                                    11:51:39
    13           Q.      Did you ever meet --                                   11:51:40
    14    withdrawn.                                                            11:51:40
    15                   Did all the women that you                             11:51:47
    16    booked to come to New York, did they                                  11:51:48
    17    always meet Mr. Rubin at the apartment?                               11:51:50
    18           A.      In the beginning, no.                                  11:51:53
    19    Actually, the apartment came about to be                              11:51:56
    20    sometime summer of 2011.            So before that,                   11:52:00
    21    the meetings could be outside the                                     11:52:04
    22    apartment.                                                            11:52:07
    23           Q.      Where?                                                 11:52:08
    24           A.      A hotel.                                               11:52:09
    25           Q.      Was there a specific hotel?                            11:52:10


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 8 of 19 PageID #: 8124

                        JENNIFER POWERS - 10/16/2018                  Page 99

     1                      JENNIFER POWERS
     2           A.      No.                                                    11:52:12
     3           Q.      How many hotels, do you                                11:52:13
     4    recall?                                                               11:52:16
     5           A.      I don't remember.                                      11:52:16
     6           Q.      Where were the hotels located?                         11:52:17
     7           A.      In Manhattan.                                          11:52:20
     8           Q.      In midtown Manhattan?                                  11:52:21
     9           A.      Yes, sir.                                              11:52:23
    10           Q.      Were there any not in the                              11:52:23
    11    midtown area?                                                         11:52:25
    12           A.      I don't remember there being                           11:52:26
    13    any outside that area.                                                11:52:29
    14           Q.      So besides the apartment and                           11:52:30
    15    besides the hotel, where else, if                                     11:52:33
    16    anywhere, did Mr. Rubin meet with the                                 11:52:37
    17    individuals who -- for whom you booked                                11:52:39
    18    these flights?                                                        11:52:42
    19           A.      They would go to a restaurant,                         11:52:43
    20    or perhaps a Broadway show or a movie.                                11:52:45
    21    Maybe a rooftop for drinks.                                           11:52:50
    22           Q.      Do you remember which shows,                           11:52:54
    23    which Broadway shows?                                                 11:52:55
    24           A.      Hamilton.                                              11:52:56
    25           Q.      Besides that, do you remember                          11:53:02


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 9 of 19 PageID #: 8125

                        JENNIFER POWERS - 10/16/2018                 Page 115

     1                      JENNIFER POWERS
     2           Q.      What about any actual physical                         12:06:51
     3    books, did he keep any records in any                                 12:06:53
     4    physical books regarding the women he met                             12:06:55
     5    with?                                                                 12:06:57
     6           A.      Not that I'm aware of.                                 12:06:57
     7           Q.      Now, the apartment that we                             12:06:59
     8    were talking about, whose name was on the                             12:07:07
     9    lease?                                                                12:07:08
    10           A.      Howie's.                                               12:07:09
    11           Q.      Was it under his personal                              12:07:12
    12    name, do you know?                                                    12:07:14
    13           A.      I believe so.                                          12:07:14
    14           Q.      We were discussing before                              12:07:23
    15    nondisclosure agreements.            Do you know                      12:07:26
    16    which plaintiffs, so now I'm going to                                 12:07:28
    17    restrict it to that, signed nondisclosure                             12:07:32
    18    agreements?                                                           12:07:34
    19           A.      Yes.                                                   12:07:35
    20           Q.      Which?                                                 12:07:35
    21           A.      All of them.                                           12:07:36
    22           Q.      Now I'm going to talk                                  12:07:36
    23    nonplaintiffs and ask you if you know if                              12:07:38
    24    they signed any nondisclosure agreements.                             12:07:40
    25    Do you know if                  did?                                  12:07:43


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 10 of 19 PageID #:
                                   8126
                      JENNIFER POWERS - 10/16/2018                 Page 116

   1                      JENNIFER POWERS
   2           A.      I believe so.                                          12:07:44
   3           Q.      What about                              ?              12:07:45
   4           A.      Yes.                                                   12:07:47
   5           Q.                     , do you know if                        12:07:47
   6     she did?                                                             12:07:50
   7           A.      Yes.                                                   12:07:51
   8           Q.      What about                      , do                   12:07:53
   9     you know if she did?                                                 12:07:57
  10           A.      I believe so.                                          12:07:58
  11           Q.                                   , did she                 12:07:59
  12     signed a nondisclosure agreement?                                    12:08:01
  13           A.      I believe so, yes.                                     12:08:03
  14           Q.      What about                       ?                     12:08:04
  15           A.      Yes.                                                   12:08:07
  16           Q.      And                  ?                                 12:08:07
  17           A.      Yes.                                                   12:08:09
  18           Q.      Were you ever present when any                         12:08:11
  19     of the women we just discussed signed                                12:08:14
  20     these nondisclosure agreements?                                      12:08:15
  21           A.      Yes.                                                   12:08:17
  22           Q.      Where did they sign them?                              12:08:17
  23           A.      In the condo, in the                                   12:08:19
  24     apartment.                                                           12:08:23
  25           Q.      Did everyone we just discussed                         12:08:24


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 11 of 19 PageID #:
                                   8127
                      JENNIFER POWERS - 10/16/2018                 Page 117

   1                      JENNIFER POWERS
   2     sign the nondisclosure agreement in the                              12:08:27
   3     apartment?                                                           12:08:29
   4           A.      I believe so.                                          12:08:31
   5           Q.      Was there anywhere else that                           12:08:37
   6     they signed them, to your knowledge?                                 12:08:39
   7           A.      Not to my knowledge.                                   12:08:41
   8           Q.      But I guess I'm not sure, do                           12:08:43
   9     you think that they might have?             I'm not                  12:08:46
  10     sure if I understand what your                                       12:08:48
  11     recollection is, forgive me.                                         12:08:49
  12           A.      No, no, I'm sorry.                                     12:08:51
  13           Q.      That's okay.                                           12:08:52
  14           A.      I always signed the release                            12:08:53
  15     with them.      So being that it was me that                         12:08:55
  16     always was with them when they signed the                            12:08:59
  17     release, I usually met them at the                                   12:09:01
  18     apartment.      And that's where we signed.                          12:09:03
  19           Q.      So you always signed the                               12:09:05
  20     nondisclosure agreements with the women                              12:09:09
  21     that we've been discussing.            Correct?                      12:09:10
  22           A.      I always discussed it with                             12:09:12
  23     them and made sure that they knew what                               12:09:14
  24     they were signing, yes.                                              12:09:16
  25           Q.      Okay.     But I understand you're                      12:09:17


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 12 of 19 PageID #:
                                   8128
                        JENNIFER POWERS - 10/16/2018               Page 118

   1                       JENNIFER POWERS
   2     saying what you discussed with them.               I                 12:09:19
   3     just want to be clear, you were always                               12:09:21
   4     there when they signed these                                         12:09:23
   5     nondisclosure agreements.           Correct?                         12:09:24
   6           A.        Yes, correct.                                        12:09:25
   7           Q.        And just to clarify because                          12:09:26
   8     we've used the term "release" at certain                             12:09:28
   9     point.       When you use the term "release,"                        12:09:30
  10     you're referring to the same document,                               12:09:32
  11     the nondisclosure agreement?                                         12:09:33
  12           A.        It's actually a nondisclosure                        12:09:34
  13     agreement and release.                                               12:09:36
  14             Q.      Do you prefer another name for                       12:09:37
  15     it, I don't want to be confusing?                                    12:09:38
  16             A.      You can call it whatever you                         12:09:40
  17     want.                                                                12:09:41
  18             Q.      What do you call it?                                 12:09:41
  19             A.      I call it the release.                               12:09:42
  20             Q.      So then I'll call it the                             12:09:43
  21     release.                                                             12:09:45
  22                     You were always present with                         12:09:45
  23     each of the women we've discussed when                               12:09:47
  24     they signed the releases.           Correct?                         12:09:48
  25             A.      Yes.                                                 12:09:50


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 13 of 19 PageID #:
                                   8129
                      JENNIFER POWERS - 10/16/2018                 Page 119

   1                      JENNIFER POWERS
   2           Q.      And you were always present                            12:09:50
   3     with them at the apartment when they                                 12:09:54
   4     signed these releases.          Right?                               12:09:55
   5           A.      Yes, sir.                                              12:09:57
   6           Q.      Who, if anyone else, was                               12:09:57
   7     present when they signed these releases?                             12:09:59
   8           A.      Well, in             case, when she                    12:10:01
   9     brought a friend, that other person would                            12:10:05
  10     be there as well.                                                    12:10:07
  11           Q.      Who are we talking about a                             12:10:08
  12     friend?                                                              12:10:10
  13           A.                   .   So then it would                      12:10:10
  14     be      ,       and I signing -- and going                           12:10:13
  15     over the same release, executing it.                                 12:10:17
  16           Q.      And you were the only ones                             12:10:20
  17     there during at least when Ms.                                       12:10:22
  18     signed it.      Is that correct?                                     12:10:24
  19           A.      Yes.                                                   12:10:25
  20           Q.      Okay.     Was Mr. Rubin ever                           12:10:25
  21     present when you were with the women                                 12:10:27
  22     we've been discussing and they signed the                            12:10:30
  23     releases?                                                            12:10:32
  24           A.      No.                                                    12:10:33
  25           Q.      What about anyone else really,                         12:10:33


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 14 of 19 PageID #:
                                   8130
                      JENNIFER POWERS - 10/16/2018                 Page 140

   1                      JENNIFER POWERS
   2           A.      No.                                                    12:26:08
   3           Q.      How come?                                              12:26:09
   4           A.                     duty was to clean                       12:26:10
   5     the sheets of the bedroom, wash the                                  12:26:14
   6     dishes, vacuum the floors.           I did the                       12:26:18
   7     second bedroom.                                                      12:26:20
   8           Q.      Was there something special                            12:26:21
   9     about what you're calling the second                                 12:26:22
  10     bedroom?                                                             12:26:24
  11           A.      Well, the second bedroom was                           12:26:24
  12     where we kept all of Howie's toys and                                12:26:27
  13     things of that nature.                                               12:26:30
  14           Q.      The sex toys and things for                            12:26:32
  15     BDSM?                                                                12:26:34
  16           A.      Yes, sir.                                              12:26:35
  17           Q.      Was access to what you're                              12:26:35
  18     calling the second bedroom restricted?                               12:26:37
  19           A.      Yes.                                                   12:26:39
  20           Q.      How do you get into the second                         12:26:39
  21     bedroom from the rest of the apartment?                              12:26:40
  22           A.      There was a lock on the door                           12:26:43
  23     that I installed.        It was a keyed lock                         12:26:44
  24     with a code on it.                                                   12:26:47
  25             Q.    So you knew the code.           Right?                 12:26:48


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 15 of 19 PageID #:
                                   8131
                       JENNIFER POWERS - 10/16/2018                Page 261

   1                         JENNIFER POWERS
   2       Jennifer McGuffin.                                                 15:51:37
   3              Q.      Can you spell McGuffin?                             15:51:38
   4              A.      M-c-G-u-f-f-i-n.                                    15:51:40
   5              Q.      Thank you.                                          15:51:43
   6              A.      You're welcome.                                     15:51:44
   7                      MR. BALESTRIERE:         No further                 15:51:45
   8              questions.                                                  15:51:45
   9                      MR. McDONALD:       We don't have                   15:51:47
  10              any questions.                                              15:51:50
  11                      THE VIDEOGRAPHER:         The time is               15:51:51
  12              3:51 p.m., and we're going off the                          15:51:53
  13              record.                                                     15:51:55
  14                      (Time noted:       3:51 p.m.)                       15:51:56
  15
  16
  17     _______________________
  18           JENNIFER POWERS
  19
  20     Subscribed and sworn to before me
  21     this _____ day of _________, 2018.
  22
  23     __________________________________
  24
  25


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 16 of 19 PageID #:
                                   8132
                      JENNIFER POWERS - 10/16/2018                 Page 262

   1                         JENNIFER POWERS

   2    STATE OF NEW YORK            )
                                     ss:
   3    COUNTY OF NEW YORK           )

   4         I wish to make the following
        changes, for the following reasons:
   5
        PAGE LINE
   6    ____ ____ CHANGE ______________________
                  REASON:______________________
   7
        ____ ____ CHANGE ______________________
   8              REASON:______________________

   9    ____ ____ CHANGE ______________________
                  REASON:______________________
  10
        ____ ____ CHANGE ______________________
  11              REASON:______________________

  12    ____ ____ CHANGE ______________________
                  REASON:______________________
  13
        ____ ____ CHANGE ______________________
  14              REASON:______________________

  15    ____ ____ CHANGE ______________________
                  REASON:______________________
  16
        ____ ____ CHANGE ______________________
  17              REASON:______________________

  18    ____ ____ CHANGE ______________________
                  REASON:______________________
  19
        ____ ____ CHANGE ______________________
  20              REASON:______________________

  21
        _______________________
  22         JENNIFER POWERS
        Subscribed and sworn to before me
  23    this _____ day of _________, 2018.

  24

  25    __________________________________


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 17 of 19 PageID #:
                                   8133
                      JENNIFER POWERS - 10/16/2018                 Page 263

   1                         JENNIFER POWERS

   2                  C E R T I F I C A T E

   3    STATE OF NEW YORK          )
                                     : ss.
   4    COUNTY OF NEW YORK         )

   5

   6           I, ERIC J. FINZ, a Shorthand

   7    Reporter and Notary Public within and for

   8    the State of New York, do hereby certify:

   9           That JENNIFER POWERS, the witness

  10    whose deposition is hereinbefore set

  11    forth, was duly sworn by me and that such

  12    deposition is a true record of the

  13    testimony given by the witness.

  14           I further certify that I am not

  15    related to any of the parties to this

  16    action by blood or marriage, and that I

  17    am in no way interested in the outcome of

  18    this matter.

  19           IN WITNESS WHEREOF, I have hereunto

  20    set my hand this 19th day of October,

  21    2018.

  22

  23                                 _______________

  24                                 ERIC J. FINZ

  25


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 18 of 19 PageID #:
                                   8134
                      JENNIFER POWERS - 10/16/2018                 Page 264

   1                         JENNIFER POWERS
   2               E X H I B I T S
   3     DESCRIPTION                                    PAGE
   4         (Powers Exhibit 1 for                       245
   5         identification, document headed
   6         "Confidentiality Agreement and
   7         Release," production numbers HR
   8         47 through HR 48.)
   9         (Powers Exhibit 2 for                       247
  10         identification, document headed
  11         "Confidentiality Agreement and
  12         Release," production numbers HR
  13         49 through HR 50.)
  14         (Powers Exhibit 3 for                       249
  15         identification, document headed
  16         "Confidentiality Agreement and
  17         Release," production numbers HR
  18         51 through HR 52.)
  19         (Powers Exhibit 4 for                       250
  20         identification, document headed
  21         "Confidentiality Agreement and
  22         Release," production numbers HR
  23         469 through HR 470.)
  24
  25


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-6 Filed 02/21/19 Page 19 of 19 PageID #:
                                   8135
                      JENNIFER POWERS - 10/16/2018                 Page 265

   1                         JENNIFER POWERS
   2               E X H I B I T S (Continued)
   3     DESCRIPTION                                    PAGE
   4         (Powers Exhibit 5 for                       251
   5         identification, document headed
   6         "Confidentiality Agreement and
   7         Release," production numbers HR
   8         473 through HR 474.)
   9         (Powers Exhibit 6 for                       253
  10         identification, document headed
  11         "Confidentiality Agreement and
  12         Release," production numbers HR
  13         471 through HR 472.)
  14         (Powers Exhibit 7 for                       256
  15         identification, document headed
  16         "Confidentiality Agreement and
  17         Release," production numbers HR
  18         693 through HR 694.)
  19
  20
  21
  22
  23
  24
  25


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
